DISMISS and Opinion Filed March 2, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00980-CV

               DAVID SHANE GRANTHAM, Appellant
                             V.
           COMMISSION FOR LAWYER DISCIPLINE, Appellee

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-10187

                        MEMORANDUM OPINION
           Before Justices Partida-Kipness, Pedersen, III, and Goldstein
                         Opinion by Justice Pedersen, III
      Appellant appeals from the trial court’s order granting substitute service of

process. Before the Court is appellee’s motion to dismiss the appeal for want of

jurisdiction. Appellee contends this Court lacks jurisdiction over the order because

it is neither a final judgment nor appealable interlocutory order. We agree.

      Generally, this Court has jurisdiction over final judgments and certain

interlocutory orders as permitted by statute. See Lehmann v. Har–Con Corp., 39

S.W.3d 191, 195 (Tex. 2001); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a). A

final judgment is one that disposes of all parties and claims. See Lehmann, 39

S.W.3d at 195. An order granting substitute service of process is neither a final
judgment nor an interlocutory order for which an appeal is authorized by

statute. See Estate of Harris, No. 02-16-00398-CV, 2016 WL 7157350, at *1 (Tex.

App.—Fort Worth Dec. 8, 2016, no pet.) (order on motion for substitute service

neither final nor appealable interlocutory order).

      Appellant did not file a response to the motion to dismiss. Because the order

granting substitute service of process is neither a final judgment nor subject to an

interlocutory appeal, we grant appellee’s motion and dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a).




                                             /Bill Pedersen, III//
200980f.p05                                  BILL PEDERSEN, III
                                             JUSTICE




                                         –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

DAVID SHANE GRANTHAM,                       On Appeal from the 191st Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. DC-20-10187.
No. 05-20-00980-CV         V.               Opinion delivered by Justice
                                            Pedersen, III. Justices Partida-
COMMISSION FOR LAWYER                       Kipness and Goldstein participating.
DISCIPLINE, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee COMMISSION FOR LAWYER DISCIPLINE
recover its costs of this appeal from appellant DAVID SHANE GRANTHAM.


Judgment entered this 2nd day of March, 2021.




                                      –3–